                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 JOYCE K. LAU (No. 267839)
                                          THE FULLER LAW FIRM, PC
                                        3 60 No. Keeble Ave.
                                          San Jose, CA 95126
                                        4 Telephone: (408)295-5595
                                          Facsimile: (408) 295-9852
                                        5

                                        6 Attorneys for Debtor

                                        7

                                        8                             UNITED STATES BANKRUPTCY COURT

                                        9                             NORTHERN DISTRICT OF CALIFORNIA

                                       10                                         SAN JOSE DIVISION

                                       11

                                       12 In re                                                     CASE NO.: 20-50469-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                            MORDECHAI KOKA                                          MOTION FOR TRANSFER OF ESTATE
                                       14                                                           FUNDS FOR A RETAINER
                                                           Debtor
                                       15
                                                                                                    CHAPTER 11
                                       16

                                       17                                                           Date:    June 9, 2021
                                                                                                    Time:    2:00 PM
                                       18                                                           Ctrm.:   Telephonic or Video Only***

                                       19

                                       20          Comes now Debtor Mordechai Koka and respectfully requests an order directing Farsad
                                       21 Law Offices, P.C. to transfer $30,000 of estate funds held by it in its attorney –client trust account

                                       22
                                            to The Fuller Law Firm, P.C. to be deposited into The Fuller Law Firm attorney – client trust
                                       23
                                            account as and for a retainer pending further order of the Court.
                                       24

                                       25

                                       26

                                       27

                                       28                                                       1
                                                                          Motion to Transfer Estate Funds for a Retainer
                                   Case: 20-50469         Doc# 134     Filed: 05/10/21       Entered: 05/10/21 12:01:40       Page 1 of 4
                                        1                                        I.     CASE BACKGROUND

                                        2             1.     Debtor, represented by Farsad Law Office, P.C. filed the herein case on March 10,
                                        3
                                            2020 to stay the non-judicial foreclosure sale of his real property at 858 Acalanes Rd. Lafayette,
                                        4
                                            CA.
                                        5
                                                      2.     At the time of the filing of the petition, Debtor was the owner of three properties as
                                        6
                                            follows:
                                        7

                                        8             1702 Paru St., Alameda, CA

                                        9                    Value                                                      $1,752,013
                                                             1st Deutsche Bank                        824,544
                                       10                    2nd-Citibank                             150,000
                                       11                    Gross Equity                                               $974,544

                                                      858 Acalanes Rd., Lafayette, CA
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13                    Value                                                      1,475,332
                      (408) 295-5595




                                                             1st – Mr. Cooper                         965,096
                                       14                    Gross Equity                                               $510,236
                                       15

                                       16             3190 Vicky Lane, Napa, CA

                                       17                    Value                                                      $790,000
                                       18                    1st- FCI Lender Services, Inc.           $528,000
                                       19
                                                             Gross Equity                                               $262,000
                                       20
                                                      3.     Debtor was a contractor and owner of Green Bay Builders, Inc. The business
                                       21
                                            failed.
                                       22

                                       23             4.     Debtor seeks to sell some of his real property and from his proceeds of sale and his

                                       24 projected disposable income, pay back a generous dividend to general unsecured creditors.

                                       25             5.     Though Debtor scheduled the Gardners as being owed $80,000, on July 5, 2020 the
                                       26
                                            Gardners’ filed a proof of claim in the amount of $1,335,810.91 asserting damages for breach of
                                       27

                                       28                                                         2
                                                                            Motion to Transfer Estate Funds for a Retainer
                                   Case: 20-50469          Doc# 134      Filed: 05/10/21       Entered: 05/10/21 12:01:40            Page 2 of 4
                                        1 contract, embezzlement, intentional infliction of emotional distress and elder abuse seeking

                                        2 punitive and treble damages and attorney’s fees.

                                        3
                                                      6.        Further, or June 6, 2020 the Gardners filed an adversary complaint to determine
                                        4
                                            dischargeability of debt.
                                        5
                                                      7.        Debtor and the Gardners proceeded to BDRP before Michael Sweet and achieved a
                                        6
                                            settlement which provided, in pertinent part that the Gardners’ claim would be allowed in the
                                        7

                                        8 amount of $1,335,810.91 but that upon payment of the sum of $450,000 by April 15, 2020 (sic)
                                            1
                                        9       the Gardner’s proof of claim would be reduced to $450,000;
                                       10             8.        Debtor sold his Vichy Ave. Napa property for $790,000. The net sale proceeds of
                                       11
                                            $198,502.31 were remitted to Farsad Law Office, P.C. to be held in trust. From said funds,
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                            pursuant to an order on Farsad Law Offices, P.C. Interim Application for Compensation, $26,670
                                       13
                      (408) 295-5595




                                            in fees and $100.00 in expenses were withdrawn leaving a balance of $171,732.31.
                                       14

                                       15             9.        Debtor listed but was unable to timely sell his Alameda Property.

                                       16             10.       Hence, Debtor defaulted to the terms of the settlement agreement resulting in the

                                       17 $1,335,810.91 claim being allowed.

                                       18             11.       On April 16, 2021, one day after the deadline to pay the $450,000, Creditors Dale
                                       19
                                            and Melissa Gardner filed a creditor plan.
                                       20
                                                      12.       On April 20, 2021, The Fuller Law Firm, P.C. substituted into represents the
                                       21
                                            debtor. The Fuller Law Firm, P.C. did not take any retainer be it from estate funds or outside
                                       22

                                       23 funds.

                                       24             13.       On May 3, 2021, Debtor filed an amended petition re-designating the case to a case

                                       25 under Subchapter V.

                                       26
                                                      1
                                       27                 The parties clearly intended that the date be April 15, 2021.

                                       28                                                            3
                                                                               Motion to Transfer Estate Funds for a Retainer
                                   Case: 20-50469             Doc# 134      Filed: 05/10/21       Entered: 05/10/21 12:01:40    Page 3 of 4
                                        1                                            II.      REQUEST

                                        2          14.     The Fuller Law Firm, P.C. has successfully represented corporate and individual
                                        3
                                            debtors in numerous Chapter 11 cases, including cases filed under Subchapter V and confirmed as
                                        4
                                            both consensual and non-consensual plans.
                                        5
                                                   15.     This appears to be a contentious case where, in all likelihood, the Gardners will
                                        6
                                            oppose most motions and requests.
                                        7

                                        8          16.     Hence estimated Chapter 11 fees for The Fuller Law Firm, P.C. are no less than

                                        9 $30,000.

                                       10          17.     The Fuller Law Firm, P.C. agrees that all funds would be deposited into The Fuller
                                       11
                                            Law Firm, P.C.’s attorney-client trust account pending further order from this Court.
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                                   WHEREFORE Debtor Mordechai Koka respectfully requests an order directing that the
                                       14

                                       15 Farsad Law Offices, P.C. transfer $30,000 of the amount held by it in its Attorney-client trust

                                       16 account to The Fuller Law Firm, P.C.’s attorney client trust account.

                                       17

                                       18 DATED: May 3, 2021                            THE FULLER LAW FIRM, PC
                                       19

                                       20                                               By: /s/ Lars T. Fuller________________
                                                                                            LARS T. FULLER
                                       21                                                   Attorney for Debtor
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                       4
                                                                          Motion to Transfer Estate Funds for a Retainer
                                   Case: 20-50469        Doc# 134      Filed: 05/10/21       Entered: 05/10/21 12:01:40     Page 4 of 4
